Opinión disidente emitida por el
Juez Asociado Señor Rebollo-López.
La controversia constitucional planteada por este recurso se presenta con gran claridad. Conforme las disposiciones de la Ley *915Núm. 25 de 3 de junio de 1960 (18 L.P.R.A. ants. secs. 249-249e), según la misma ha sido enmendada, todo maestro de instrucción pública oficialmente nominado por un partido político (1) para un cargo público de elección popular que acepta y decide defender su candidatura, tiene derecho a disfrutar de una licencia especial con paga desde el primero de agosto del año eleccionario hasta un día después de celebrados los comicios generales. Durante este período el Estado “releva automáticamente” al maestro del desempeño de su tarea magisterial y le garantiza un sueldo para que defienda a tiempo completo sus aspiraciones políticas. Véase See. 6 de la citada Ley Núm. 25 (18 L.P.R.A. ant. sec. 249d). A ningún otro servidor público se le concede estos derechos y beneficios.
El fundamento detrás de tan extraño y peculiar mandato legislativo, conforme surge del historial legislativo de la citada Ley Núm. 25, lo es que: “. . . [E]l argumento se cae por su propio peso. El. . . servicio público requiere que [los maestros] partici-pen en la política activa porque reconocidamente tiene[n] más talento que el promedio del pueblo de Fuerto Rico . . .”. (Énfasis suplido.) Vista pública sobre el P del S. 2J+9 y P. de la C. 718, Comisión de Instrucción del Senado de Fuerto Rico, 25 de marzo de 1960, pág. 37.
La posición que, respecto a este asunto, asume una mayoría de los integrantes del Tribunal en el día de hoy resulta igualmente sorprendente. Dicha acción legislativa, conforme la opinión ma-yoritaria emitida, no relega arbitrariamente a un plano de inferioridad a todos aquellos servidores públicos que, contrario a los maestros, no tienen derecho ni gozan de los beneficios de una licencia política con paga. Sencillamente, según la mayoría, el juicio legislativo merece total deferencia en la formulación de la política pública, razón por la cual debemos abordar los plantea-mientos sobre igual protección de las leyes con un criterio tolerante y estimativo.

*916
Disentimos. Somos del criterio que la referida pieza legisla-tiva viola la Sec. 1 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1.

b — I
La Carta de Derechos de nuestra Constitución postula la dignidad del ser humano como el valor central que orienta y determina los derechos fundamentales de nuestros ciudadanos. Su terminología es clara y definitiva:
La dignidad del ser humano es inviolable. Todos los hombres son iguales ante la Ley. No podrá establecerse discrimen alguno por motivo de raza, color, sexo, nacimiento, origen o condición social, ni ideas políticas o religiosas. Tanto las leyes como el sistema de instrucción pública encarnarán estos principios de esencial igualdad humana. (Énfasis suplido.) Const. E.L.A., ante, ed. 1982, pág. 257.
La transcritá disposición no sólo tuvo como base las disposi-ciones pertinentes de la Constitución de los Estados Unidos, sino además —quizás más importante aún por ser éstas más abarcadoras y recientes— en la Declaración Americana de los Derechos y Deberes del Hombre y en la Declaración Universal de Derechos Humanos de las Naciones Unidas. La citada Sec. 1 del Art. II de nuestra Constitución es tan expresiva como los artículos correspondientes de la Declaración Universal de Derechos Hu-manos de las Naciones Unidas, los cuales establecen:
Artículo 1— Todos los seres humanos nacen Ubres e iguales en dignidad y derechos y, dotados como están de razón y conciencia, deben comportarse fraternalmente los unos con los otros.
Artículo 2— 1. Toda persona tiene los derechos y las libertades proclamados en esta Declaración, sin distinción alguna de raza, color, sexo, idioma, religión, opinión política o de cualquier otra índole, origen nacional o social, posición económica, nacimiento o cualquier otra condición. A. Truyol y Serra, Los derechos humanos: declaraciones y convenios internacionales, Madrid, Ed. Tecnos, 1982, Parte I, Arts. 1 y 2(1), pág. 64.
A esos efectos establece, entre otras cosas, el Preámbulo de nuestra Constitución que “consideramos factores determinantes *917en nuestra vida ... la fe en la justicia; la devoción por la vida esforzada, laboriosa y pacífica; la fidelidad a los valores del ser humano por encima de posiciones sociales, diferencias raciales e intereses económicos; y la esperanza de un mundo mejor basado en estos principios”. (Enfasis suplido.) Preámbulo, Const. E.L.A., ante, pág. 251.
Del Informe de la Comisión sobre la Carta de Derechos, de fecha 14 de diciembre de 1951, sometido ante la Constituyente, surge que el propósito de la citada Sec. 1 del Art. II de nuestra Constitución lo es el de
. . .fijar claramente como base consustancial de todo lo que sigue el principio de la dignidad del ser humano y, como consecuencia de ésta, la igualdad esencial de todas las personas dentro de nuestro sistema constitucional. La igualdad ante la ley queda por encima de accidentes o diferencias, bien tengan su origen en la naturaleza o en la cultura. Todo discrimen o privilegio contrario a esta esencial igualdad repugna al sistema jurídico puertorriqueño. En cuanto fuera menester nuestra organización legal queda robuste-cida por la presente disposición constitucional, a la vez que obligada a ensanchar sus disposiciones para dar plena realización a lo aquí dispuesto. (Enfasis suplido.) Informe de la Comisión sobre la Carta de Derechos, ante, págs. 3-4.
En lo pertinente al caso ante nuestra consideración, al consi-derarse la enmienda para añadir la “condición social” entre las prohibiciones de discrímenes que establece la citada Sec. 1 del Art. II, la Convención Constituyente expresó su preocupación e interés en que la misma fuese definida e interpretada correcta-mente. Por lo revelador de la discusión en cuanto a este tema, transcribimos literalmente del Diario de Sesiones según lo acon-tecido el día 2 de enero de 1952:
Sr. FERNANDEZ [MENDEZ]:. . . En la línea 5, ya sabemos que se insertó la palabra “condición” después de “origen”, “origen o condición social”. Nosotros hemos leído en la página 6 del Informe de la Carta de Derechos que “origen social”, significa que esta expresión reafirma el principio de descartar toda gradación, favo-ritismo o prejuicio al sopesar los méritos de una causa judicial, de una solicitud en el servicio público, de una subasta, etc., por motivo *918de origen o condición social. Esa es la única explicación que aparece aquí en el informe de la Comisión sobre lo que es origen o condición social y da dos o tres ejemplos de en qué situaciones es que este apartado protegería a alguna persona contra otra persona. Ahora, preguntamos nosotros al Presidente de la Comisión y querríamos que nos informara en qué forma se hace válido, en qué forma se puede proteger ese derecho dentro de la estructura gubernamental que estamos creando con esta constitución, o sea, en qué forma puede una persona que se sienta agraviada por algún discrimen en este sentido, hacer valer su derecho a que no se discrimine contra ella.
Sr. BENITEZ: Más adelante, en las líneas quinta, sexta y séptima, se establece que “tanto las leyes como el sistema de instrucción pública encarnarán estos principios de esencial igualdad humana”, y lo que se ha establecido aquí son ciertos principios básicos y esenciales que tienen fuerza ex proprio vigore, pero que además de tener fuerza por su propio vigor[,] habrán de requerir implementaeión de dos clases, educativa y jurídica. En lo que toca a la educativa, ya hay aquí un mandato al sistema de instrucción pública que habrá de respetar estos básicos principios. En lo que respecta al sistema jurídico y en esto se refiere a la totalidad de la estructura legal del país, se subraya la inconstitucionalidad de todo favoritismo. Y todo reconocimiento [o] distinción habrá de estar motivado por mérito, por virtud, por esfuerzo, por talento. En lo que toca a qué es lo que se quiere decir con origen social, quiérese decir con origen social, que no importa la extracción de la persona, su situación económica, su condición en la comunidad, todos los puertorriqueños y todas las personas sujetas a las leyes de Puerto Rico son iguales ante nuestras leyes si se aprueba esta disposición y cualquier intento de hacer discrimen en favor o en contra de una de ellas es ilegal. (Énfasis suplido.) 2 Diario de Sesiones de la Convención Constituyente 1382 (1952).
Resulta, en consecuencia, inescapable la conclusión que desde el preciso momento en que entró en vigor la Constitución del Estado Libre Asociado de Puerto Rico quedó expresamente prohibido en nuestra jurisdicción el discrimen por razón de raza, color, sexo, nacimiento, origen y condición social. En lo pertinente al caso ante nuestra consideración, ello naturalmente significa que no podrá discriminarse —a favor o en contra de persona alguna— por razón de su condición o “status” en la comunidad; *919como tampoco por ser pobre o de cuantiosa fortuna; ni por ser prominente o por tener o carecer de cierto grado de escolaridad. El “reconocimiento” únicamente podrá estar fundado en razones de mérito, virtud, esfuerzo y talento.
Ante la clara intención e historial constitucional surge como abrupto contraste la legislación ante nos impugnada. El privilegio establecido para los maestros del Sistema de Educación Pública del País hiere los principios básicos de dignidad e igualdad que garantiza la Sec. 1 del Art. II de la Constitución, ante. La citada Ley Núm. 25 otorga una licencia con sueldo exclusivamente a los maestros en servicio activo del Departamento de Instrucción Pública al ser éstos oficialmente nominados para un cargo de elección popular. Al concederse tal privilegio se fomenta y pro-mueve la participación de la clase magisterial en nuestro proceso político, en obvio perjuicio de otros empleados públicos, creando así un discrimen por razón de condición social que violenta la cláusula de igual protección de las leyes garantizada por la See. 7 del Art. II de nuestra Constitución, ante.
Establece la mencionada See. 7 del Art. II de la Constitución del Estado Libre Asociado, ante, pág. 275, que:
Se reconoce como derecho fundamental del ser humano el derecho a la vida, a la libertad y al disfrute de la propiedad. No existirá la pena de muerte. Ninguna persona será privada de su libertad o propiedad sin debido proceso de ley, ni se negará a persona alguna en Puerto Rico la igual protección de las leyes. No se aprobarán leyes que menoscaben las obligaciones contractuales. Las leyes determinarán un mínimo de propiedad y pertenencias no sujetas a embargo. (Enfasis suplido.)
El principio constitucional sobre igual protección de las leyes, consagrado en la antes transcrita See. 7 del Art. II, ante, persigue elfin óptimo de que se le brinde un trato igual a todas aquellas personas similarmente situadas. El mismo, obviamente, no re-quiere que situaciones que en efecto son distintas sean tratadas *920por la ley como si fueran iguales. Ahora bien, el Estado puede, inclusive, aprobar leyes estableciendo clasificaciones que conlle-ven un trato desigual para ciudadanos que se encuentren en similares condiciones siempre que exista una razón o propósito gubernamental legítimo que justifique las clasificaciones o dife-rencias establecidas por la ley en controversia. M. & B.S., Inc. v. Depto. de Agricultura, 118 D.P.R. 319 (1987); Vda. de Miranda v. Srio. de Hacienda, 114 D.P.R. 11 (1983); Marina Ind., Inc. v. Brown Boveri Corp., 114 D.P.R. 64 (1983); J. Tussman y J. Ten Broek, The Equal Protection of the Laws, 37 Cal. L. Rev. 341 (1949).
Es debido a ello que, ante una ley que establece un trato desigual en relación con personas que se encuentran en similar situación, los tribunales deben dirigir su atención al propósito que inspiró a la Asamblea Legislativa al aprobar la ley en controversia y su relación con la clasificación establecida. Si dicha clasificación tiene relación con un propósito gubernamental legítimo —esto es, si existe una base permisible para la misma cuyo fin es adelantar los intereses legítimos del Estado— se deberá sostener la consti-tucionalidad de la ley. La medida de razonabilidad que tenga una clasificación legislativa dependerá directamente del éxito que la ley haya tenido en tratar de igual forma a aquellos que están similarmente situados ante ella. Según se altera ese balance entre el propósito legislativo y la clasificación, para imponer cargas o beneficios al grupo que se clasifica, mayor será la tarea del Estado en probar que ello se justifica a base del bien común. Tussman y Ten Broek, ante, págs. 344 y 365; Zachry International v. Tribunal Superior, 104 D.P.R. 267, 277 (1975).
Cuando un tribunal en Fuerto Rico se enfrenta a un análisis constitucional sobre la razonabilidad de una clasificación legisla-tiva, dicho foro deberá usar uno de los dos criterios o escrutinios establecidos jurisprudencialmente para ese fin, a saber: el escru-tinio estricto o el escrutinio tradicional mínimo o de nexo racional. *921Vélez v. Srio. de Justicia, 115 D.P.R. 533 (1983); León Rosario v. Torres, 109 D.P.R. 804 (1980).(2)
La doctrina prevaleciente en Fuerto Rico sobre igual protec-ción de las leyes le reconoce al Estado una amplia latitud en lo referente al establecimiento de clasificaciones relativas a cuestio-nes sociales y económicas. Hemos resuelto que en relación con estas cuestiones el escrutinio a utilizarse por los tribunales al examinar las leyes que establecen clasificaciones en estos campos lo es el de nexo racional o tradicional mínimo. Vélez v. Srio. de Justicia, ante. Como es sabido, al amparo de dicho escrutinio las clasificaciones establecidas por el legislador no se declararán inválidas a menos que sean claramente arbitrarias y no exista un interés legítimo del Estado en la clasificación cuestionada o que no pueda establecerse un nexo racional entre la clasificación impug-nada y el interés estatal. León Rosario v. Torres, ante. Bajo el escrutinio racional, la ley impugnada goza de una presunción de constitucionalidad, lo cual, naturalmente, coloca el peso de rebatir la misma en la persona que impugna la validez de la legislación. Zachry International v. Tribunal Superior, ante, pág. 277.
Cuando nos enfrentamos a una clasificación en esta área lo normal y más prudente es que guardemos deferencia hacia el juicio legislativo. La deferencia que merecen las determinaciones legislativas —en torno a cómo se acomodan mejor los intereses sociales en conflicto en la arena socioeconómica— descansa, en parte, sobre el principio básico de que el proceso político de una democracia responde al deseo y al mandato de una mayoría del *922pueblo. Los tribunales, de ordinario, no deben pasar juicio sobre la sabiduría o conveniencia política legislativa decretada por los representantes electos de la ciudadanía. Vance v. Bradley, 440 U.S. 93 (1979); Dandridge v. Williams, 397 U.S. 471 (1970); M. & B.S., Inc. v. Depto. de Agricultura, ante; Vélez v. Srio. de Justicia, ante; Wackenhut Corp. v. Rodríguez Aponte, 100 D.P.R. 518 (1972).
Distinta es la situación cuando la clasificación legislativa afecta derechos fundamentales del ciudadano o establece clasifi-caciones inherentemente sospechosas, esto es, que no -guardan relación con la habilidad o aptitud de las personas afectadas por lá clasificación. Wackenhut Corp. v. Rodríguez Aponte, ante. En esta situación es de aplicación el criterio conocido como “escrutinio estricto”. Com. de la Mujer v. Srio. de Justicia, 109 D.P.R. 715 (1980). Este análisis es en extremo riguroso y, bajo su interpre-tación, la ley impugnada se presumirá inconstitucional siempre. Será deber del Estado probar la constitucionalidad presentando prueba que demuestre que el ejercicio de su poder ha sido en beneficio del bien colectivo y de trascendencia tal que se justifica la restricción o exaltación de los derechos individuales que afecta a través del mismo. Ante dicho escrutinio subsistirá únicamente aquella legislación donde el Estado logre demostrar exito-samente que: (1) existe un interés apremiante que sustenta la clasificación discriminatoria; (2) tal clasificación es necesaria para lograr el propósito legislativo; (3) no existe un método menos oneroso para lograr dicho objetivo, y (4) existe una estrecha relación entre la ley y el propósito que persigue. Véase Brown v. Board of Education, 347 U.S. 483 (1954); Loving v. Virginia, 388 U.S. 1 (1967).
Como es sabido, todas las clasificaciones o discrímenes por motivo de raza, color, sexo, origen o condición social, ideas políticas o religiosas y nacionalidad son inherentemente sospecho-sas y tendrán que enfrentarse al escrutinio estricto. Véanse: Almodóvar v. Méndez Román, 125 D.P.R. 218 (1990); León Rosario v. Torres, ante, pág. 813; Zachry International v. Tribu*923nal Superior, ante, pág. 279; Wackenhut Corp. v. Rodríguez Aponte, ante, pág. 531.
1 — I h-1 H — 1
El “razonamiento y análisis” que lleva a cabo el Tribunal para llegar a la conclusión deseada de que la legislación en controversia es constitucionalmente válida realmente sorprende por lo superficial y liviano que resulta ser el mismo. Dicho con el mayor respeto, el “razonamiento” utilizado por la mayoría es tan infantil y acomodaticio que nos trae a la mente el estribillo aritmético que se utiliza en los grados primarios para enseñarle a sumar a los niños; esto es, “dos más dos, es cuatro; cuatro más dos, son seis
La opinión mayoritaria emitida, partiendo convenientemente de la premisa de que “el estatuto impugnado no genera clasifica-ción sospechosa alguna ni afecta un derecho fundamental”, inme-diatamente concluye que la “controversia . . . debe evaluarse a la luz de un escrutinio tradicional mínimo”. Opinión mayoritaria, págs. 875 y 876. A renglón seguido, la mayoría dictamina que la legislación en controversia no infringe la Constitución del Estado Libre Asociado de Puerto Rico por cuanto la misma tiene varios propósitos legítimos que establecen un nexo racional entre la clasificación impugnada y el interés del Estado. Esto es, “cuatro más dos, son seis; seis más dos, son ocho, y ocho, diez y seis”.
¿Es correcto dicho “método de razonamiento y análisis cons-titucional”? Creemos que no; veamos por qué.
Ausente de la faz de un estatuto —cuya constitucionalidad se impugna por alegadamente establecer éste una clasificación cons-titucionalmente impermisible— una clara e inequívoca indicación de que la clasificación establecida afecta un derecho fundamental ó que la misma crea una clasificación inherentemente sospechosa, el descargo responsable de la función de revisión judicial exige, en primer lugar, que determinemos si el propósito legislativo —según lo expresa el legislador— es legítimo, es decir, si no está vedado por la Constitución. A renglón seguido, y como segundo *924paso, el foro judicial debe determinar si la clasificación estable-cida por el estatuto tiene o no relación racional con el propósito legislativo.
Ahora bien, la función judicial responsable no termina ahí Ante la impugnación constitucional, no basta con el propósito expresado por el legislador. La búsqueda y determinación del “propósito legislativo” requiere que el foro judicial realice un examen objetivo de la pieza legislativa en controversia. Esto es, el tribunal no puede meramente limitarse a examinar la exposición de motivos de la ley; se debe realizar un examen comprensivo del estatuto y del historial legislativo del mismo.
Dicho lo anteriormente expresado en palabras sencillas, un tribunal que pretende descargar su función judicial en forma juiciosa y responsable no se puede dar el lujo de permitir que un estatuto —que es inconstitucional— “logre eludir” el cedazo de revisión judicial correcto meramente porque de su faz no surjan las consideraciones constitucionalmente sospechosas e impuras que condujeron a su adopción. Véase, a modo ilustrativo, Hunter v. Underwood, 105 S. Ct. 1916 (1985). Lamentablemente, bajo el análisis superficial y liviano realizado por la mayoría, así ha ocurrido en el presente caso.

<

Como se señala en la opinión mayoritaria emitida, tres fueron los propósitos enunciados por el legislador al aprobar la citada Ley Núm. 25, ante, a saber: (1) permitir la participación de los maestros en el proceso político del país; (2) evitar la contamina-ción del sistema de instrucción pública con la política partidista, y (3) conceder un incentivo gubernamental a la clase magisterial para facilitarle el acceso a la papeleta electoral.
Del primer propósito se encarga la See. 4 de la Ley Núm. 25, ante, 18 L.P.R.A. sec. 249b, donde “[s]e reconoce [el] derecho de los maestros ... a participar en cualquier momento u ocasión en campañas y actividades políticas, a ser candidatos para cargos públicos electivos o de nombramiento, y a defender sus propias. *925candidaturas o la ... de cualquier otra persona”. El segundo objetivo, la despolitización de la escuela, se garantizó mediante la aprobación de la See. 5 de la Ley Núm. 25, ante, 18 L.P.R.A. see. 249c. (3) Esta sección prohíbe a los maestros ejercer sus derechos políticos dentro del salón de clases. En adición, les apercibe que cualquier infracción a esta norma “se considerará conducta pro-fesional impropia y constituirá causa para [iniciar una] acción disciplinaria” en su contra. Finalmente, la See. 6 de la Ley Núm. 25, ante, 18 L.P.R.A. ant. sec. 21/.9d, se encargó de facilitarle el acceso a puestos electivos mediante la concesión de una licencia política con paga y mediante el relevo automático del desempeño de sus tareas docentes.
Ahora bien, resulta procedente enfatizar que un estudio integral del estatuto y del historial legislativo del mismo revela que no es correcto que la intención principal del legislador, al aprobar la citada Ley Núm. 25, fuera la de mantener un am-biente docente en nuestras escuelas de instrucción pública libre de banderías, prejuicios y pasiones políticas; propósito que, posiblemente, sería el único que cualificaría como “interés apre-miante” bajo un análisis de “escrutinio estricto”. Como vemos, la See. 4 de la Ley Núm. 25, ante, permite que el maestro participe en cualquier momento u ocasión en campañas y actividades políticas. Además, lo autoriza a defender la candidatura de otras personas a puestos políticos sin límite de tiempo. No creemos que pueda ponerse en duda que en ambas circunstancias la escuela se ve potencialmente amenazada por los peligros de la contami-nación política. Sin embargo, bajo esa situación no hay derecho al relevo automático con una licencia política asalariada. La razón es evidente. La concesión del relevo automático y de la licencia política no fue diseñada por el legislador para proteger a la escuela del fragor y estrépito político. El remedio para este mal se halla en la prohibición expresa al maestro de adelantar ideales políticos dentro de los predios de la escuela bajo el apercibimiento de sanciones disciplinarias.
*926En cuanto a este aspecto, otro dato resulta revelador. Al amparo del Art. 4.008-A de la Ley Electoral de Puerto Rico, 16 L.ER.A. sec. 3158a, un maestro, como aspirante a un puesto electivo, puede radicar y comenzar a defender su candidatura desde el mes de enero del año eleccionario(4) De otro lado, conforme a la Ley Núm. 68 de 28 de agosto de 1990 (3 L.P.R.A. see. 391 et seq.), enmendando la See. 6 de la Ley Núm. 25, ante, el relevo automático y la concesión de la licencia política con sueldo ocurre a partir del primero (1ro) de agosto de dicho año. Como resultado, un maestro puede defender activamente su candidatura oficial durante siete (7) meses, mientras simultáneamente ejerce sus labores docentes en la escuela. De nuevo, resulta obvio que la concesión de las licencias políticas no tiene como objetivo mantener despolitizado el ambiente escolar. No podemos impu-tarle a la Asamblea Legislativa la realización de un acto inútil al aprobar la ley que enmendó la See. 6 de la Ley Núm. 25, ante. Flamboyán Gardens v. Junta de Planificación, 103 D.ER. 884, 888 (1975). “[N]o se presume que la Legislatura hace cosas fútiles.” Talcott Inter-Amer. Corp. v. Registrador, 104 D.P.R. 254, 262 (1975).
La realidad y el hecho fundamental es que el verdadero propósito del legislador al aprobar la See. 6 de la Ley Núm. 25, ante, fue uno totalmente ajeno al objetivo de despolitizar la escuela. Así palpablemente surge del informe que sobre la Ley Núm. 25, ante, rindiera el 4 de mayo de 1960 la Comisión de Instrucción del Senado de Puerto Rico, según el cual:
La licencia con sueldo al maestro que es llamado a participar en la lucha política le da la seguridad económica tan necesaria para la tranquilidad suya y de su familia al propio tiempo que le liberta de *927las limitaciones a que de otro modo tendría que someterse en el cumplimiento de sus obligaciones pedagógicas.
Consideramos que con estas medidas se asegura el pleno ejercicio de los derechos políticos del maestro, y al propio tiempo se le asegura a la comunidad ‘puertorriqueña los beneficios que ha de derivar de la participación plena en los procesos públicos de una de las principales clases directivas del país. (Enfasis suplido.) Comi-sión de Instrucción del Senado de Puerto Rico, 4 de mayo de 1960, pág. 2.
Esto es, el propósito principal que animó a la Asamblea Legislativa de Puerto Rico al aprobar la citada Ley Núm. 25 lo fue darle al maestro la “seguridad económica tan necesaria para la tranquilidad suya y de su familia”; ello por razón de la alegada “superioridad” de la clase magisterial del País. En otras palabras, no hay la menor duda sobre el hecho de que nos enfrentamos a una motivación, o propósito legislativo, discriminatorio por razón de “condición social”.
iQué hacer ante esta situación? Somos del criterio que existiendo evidencia fehaciente del hecho de que una motivación impropia fue factor en la decisión y curso de acción legislativa, la deferencia judicial que, de ordinario, observamos hacia esta rama política al aplicar el escrutinio mínimo ya no se justifica. Arlington Heights v. Metropolitan Housing Corp., 429 U.S. 252 (1977). Bajo nuestro ordenamiento jurídico, una motivación discriminatoria nunca puede catalogarse como una consideración legislativa cons-titucionalmente inofensiva. Poco importa precisar si la motivación discriminatoria fue el factor dominante o primario que dio base a la aprobación del estatuto. En escasas ocasiones, si no nunca, puede afirmarse que un cuerpo legislativo actúa motivado por una sola preocupación. Arlington Heights v. Metropolitan Housing Corp., ante. Lo importante es que la motivación discriminatoria no haya jugado un papel trivial en el proceso decisional, de forma que razonablemente podamos concluir que la misma afectó el resul-tado final, es decir, la aprobación de la ley. La solución constitu-cionalmente correcta en estos casos tiene que ser abandonar la aplicación del escrutinio tradicional, considerar la motivación discriminatoria como sospechosa y aplicar el escrutinio estricto *928de supervision judicial. Véase E Brest, Palmer v. Thompson: An Approach to The Problem of Unconstitucional Legislative Motive, 1971 Sup. Ct. Rev. 95, 118-119.
V
Según ha quedado evidenciado, la Sec. 6 de la citada Ley Núm. 25, ante, establece una clasificación basada en un discrimen por razón de condición social a favor de los maestros. Ello, naturalmente, constituye una violación del Art. II, Sec. 1 de nuestra Constitución, ante, y es, en consecuencia, una clasifica-ción sospechosa. A la luz de lo señalado anteriormente, para determinar si en efecto existe una violación de la cláusula sobre igual protección de las leyes, es imperativo que se someta la pieza legislativa al más riguroso escrutinio de revisión judicial.
En consecuencia, procede que nos preguntemos si: (1) existe un interés apremiante que sustente la clasificación discriminator-ia; (2) tal clasificación es necesaria para lograr el propósito legislativo; (3) no existe un método menos oneroso para lograr dicho objetivo, y (4) existe una estrecha relación entre la ley y el propósito que persigue la misma. Véase Brown v. Board of Education, ante.
Hemos visto que los legisladores estuvieron motivados por la convicción de que los integrantes de la clase magisterial poseían “reconocidamente . . . más talento que el promedio del pueblo de Puerto Rico de donde a veces se sacan los candidatos”. Vista pública, ante, pág. 37. Dicha motivación constituye la razón por la cual se premió a los maestros sobre el resto de los empleados públicos. Nos preguntamos, ipuede seriamente el Estado sostener y probar que las cualidades de talento y espíritu profesional y cívico de los maestros son tan superiores al resto de los emplea-dos del Gobierno de Puerto Rico que se justifica dicho trato deferencial y privilegiado? Salta a la vista y hiere la retina, In re Roldán González, 113 D.P.R. 238, 242 (1982), que la posición discriminatoria del legislador respecto a este asunto y la opinión mayoritaria que ratifica la misma constituyen un insulto gratuito *929a todo aquel empleado público que no es un maestro de instruc-ción pública.
Naturalmente, como ciudadanos, los maestros tienen el dere-cho —al igual que el resto de la ciudadanía— a participar en la contienda política del país. Habiéndosele prohibido anteriormente dicho derecho, éste les fue concedido mediante la See. 7 de la Ley Núm. 25, ante, 18 L.P.R.A. ant. sec. 249e. No obstante, es innecesario concederles una licencia con sueldo por ser igual-mente innecesario requerirles que abandonen sus labores docen-tes. La misma Ley Núm. 25, ante, provee el remedio. Ante la legítima preocupación legislativa de que se despolitice la escuela, la See. 5 de la citada Ley Núm. 25, ante, ordena a los maestros abstenerse de hacer política en las aulas. Constatado el hecho de que les asiste el derecho a formar parte del proceso eleccionario y, por otra parte, existiendo protección al estudiantado de conta-minación política mediante la imposición de sanciones a los maestros, no hay duda que resulta superfina e inútil la See. 6 de la Ley Núm. 25, ante, en la consecución de los mencionados propósitos.
Por otro lado, la See. 6 de la Ley Núm. 25, ante, según enmendada, es completamente ineficaz en lograr aislar al estu-diantado del contacto con maestros que son candidatos a puestos públicos. Ello corrobora el hecho de que no existe, como debiera existir ante el escrutinio riguroso, un interés apremiante de establecer la clasificación legislativa para lograr la despolitiza-ción de las aulas. Dentro de la citada See. 6 de la Ley Núm. 25 está inmersa la insostenible premisa de que, a pesar de la posibilidad de sanciones, los maestros son incapaces de separar su rol como candidatos a puestos políticos del de educadores. No podemos refrendar dicha posición. Bajo el anterior análisis, tan inconstitucional es el que se obligue a un maestro a dejar su cátedra, como lo es otorgarle, de forma exclusiva, una licencia política con sueldo. Resulta obvio, repetimos, que la validez de la mencionada See. 6 de la Ley Núm. 25 no puede ser sostenida bajó un análisis de igual protección de las leyes.
*930Fomentar y auspiciar las candidaturas de los maestros, no a base de sus méritos, sino a base de su condición social, incide en la prohibición expresa de discrimen de la Sec. 1 del Art. II de nuestra Constitución, ante. El Estado, teniendo el peso de rebatir la presunción de inconstitucionalidad de la citada See. 6 de la Ley Núm. 25, no ha podido demostrar ni un interés apremiante ni una relación necesaria entre la clasificación y él propósito legislativo que sostengan su validez constitucional.
En síntesis, por violar la cláusula de igual protección de las leyes, al establecer un discrimen insostenible bajo nuestra Cons-titución, decretaríamos la inconstitucionalidad .dé las licencias políticas con sueldo a los maestros del Sistema de Educación Pública.
Dicha solución no sólo es la jurídicamente procedente desde un punto de vista constitucional, sino que es la correcta desde el punto de vista del bienestar general del Pueblo de Puerto Rico. En estos momentos —en que la situación fiscal del País impide que se atiendan los reclamos justos de una ciudadanía que carece de servicios básicos, en que alegadamente no hay dinero suficiente para combatir la rampante criminalidad que azota a nuestro País, étc.— resulta irónico que se malgasten y derrochen cientos de miles de dólares, quizás millones, en subsidiar las aspiraciones políticas de unos empleados públicos', subsidio ilegal e innecesa-rio que, increíblemente, está basado, en el .favoritismo y en la opinión discriminatoria del legislador a los efectos de que los maestros “reconocidamente tiene[n] más talento que el promedio del pueblo de Puerto Rico. . .”. Vista pública, ante, pág. 37.
Ahora bien, si increíble es la actuación legislativa, inconcebi-ble resulta ser la confirmación y ratificación de la misma por parte de una mayoría de los integrantes de este Tribunal. La historia se encargará de juzgar la conducta y actuación judicial mayoritaria de este “nuevo” Tribunal. Nos atrevemos a pronosticar que el dictamen no será muy elogioso y favorable a menos que pronta-mente se realice que el compromiso que se contrajo al juramentar el cargo lo fue únicamente con la justicia, la verdad y lo que es correcto en derecho.

(1) Sólo quedan excluidos los candidatos a asambleístas municipales. Véase Art. 3.14 de la Ley Núm. 68 de 28 de agosto de 1990 (3 L.P.R.A. sec. 393m).


(2) Como se sabe, el Tribunal Supremo federal ha reconocido y utilizado un criterio de análisis conocido por escrutinio intermedio. Se utiliza dicho análisis en situaciones que envuelven intereses individuales importantes que podrían tocar derechos fundamentales y que no han sido contemplados de forma expresa en la Constitución federal. León Rosario v. Torres, 109 D.P.R. 804, 814 (1980). Bajo este análisis, la ley se presumirá inconstitucional pero se sostendrá si el Estado demuestra algún interés público importante y una relación sustancial entre la ley y el propósito legislativo. Craig v. Boren, 429 U.S. 190 (1976). En los Estados Unidos el escrutinio intermedio se ha utüizado para analizar clasificaciones que discriminan por razón del género, Orrv. Orr, 440 U.S. 268 (1979); por razón de nacimiento, Mills v. Habluetzel, 466 U.S. 91 (1982), y por razón de extranjería, Hampton v. Mow Sun Wong, 426 U.S. 88 (1976), entre otras cosas. Las clasificaciones que tradicionalmente han requerido un escrutinio intermedio en los Estados Unidos gozan de rango constitucional en nuestra Constitución % por ende, ha sido innecesaria su adopción en Puerto Rico.


(3) Cf. Art. 3.14 de la Ley Núm. 68, ante, en ese. 1.


(4) “Sec. 3158a. Radicación de candidaturas
“Se podrán radicar candidaturas para todos los puestos públicos sujetos a elección general en o antes del quince de marzo del año en que se hayan de celebrar las mismas. En caso de radicar un número de candidatos exacto o menor a los puestos objeto de nominación por ese partido, luego de cumplir con los otros requisitos de este Subtítulo, los mismos quedarán certificados automáticamente como los candidatos oficiales de dicho partido y no tendrán que radicar peticiones de primarias. — Diciembre 20,1977, Núm. 4, p. 639, art. 4.008-A, adicionado en Enero 10,1983, Núm. 3, p. 385, see. 82, en. Enero 10,1983.”